As I dissented from the original Order setting this case for review by the Full Commission en banc, I concur in the result herein because I respectfully contend that the Commission lacked statutory or inherent authority to sit en banc in review of an Opinion and Award by a panel for the Full Commission. In my opinion, the appellant's exclusive remedy was an appeal to the North Carolina Court of Appeals. See
N.C. Gen. Stat. §§ 7A-29, 7A-250(b), and 97-86.
This the ___ day of June, 1999.
                                  S/_____________ DIANNE C. SELLERS COMMISSIONER